1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   GUILLERMO GARCIA,                                 )   Case No.: 1:19-cv-00184-DAD-SAB (PC)
                                                       )
12                   Plaintiff,                        )
                                                       )   ORDER VACATING JANUARY 27, 2020,
13            v.                                           ORDER FOR DEFENDANTS TO FILE A
                                                       )   RESPONSE
14                                                     )
     M. BALDWIN, et.al.,
                                                       )   [ECF No. 35]
15                   Defendants.                       )
                                                       )
16                                                     )
                                                       )
17                                                     )
18            Plaintiff Guillermo Garcia is appearing pro se in this civil rights action pursuant to 42 U.S.C. §
19   1983.
20            On February 8, 2019, Defendants removed this action from the Tuolumne County Superior
21   Court.
22            On February 22, 2019, the Court screened Plaintiff’s complaint pursuant to 28 U.S.C. § 1915A,
23   and found that Plaintiff stated a cognizable retaliation claim against only Defendant Chavez. The
24   Court granted Plaintiff the opportunity to amend the complaint or notify the Court of his intent to
25   proceed only on the claim against Defendant Chavez.
26   ///
27   ///
28   ///
                                                           1
1             Prior to Plaintiff’s response to the Court’s February 22, 2019 screening order, Defendant

2    Chavez filed a motion to require Plaintiff to post security as a vexatious litigant. 1 (ECF No. 13.)

3             On September 23, 2019, the undersigned issued Findings and Recommendations

4    recommending that Defendants’ motion to require Plaintiff to post security as a vexatious litigant be

5    denied. (ECF No. 21.) Defendants filed objections on October 14, 2019. (ECF No. 22.)

6             On October 28, 2019, Plaintiff filed a first amended complaint. (ECF No. 23.)

7             On January 24, 2020, the Findings and Recommendations were adopted in full and

8    Defendants’ motion for Plaintiff to post security as a vexatious litigant was denied. (ECF No. 34.)

9             On January 27, 2020, the Court directed Defendants to file a further response to the complaint

10   within twenty days. (ECF No. 35.) Because the Court must screen Plaintiff’s first amended

11   complaint pursuant to 28 U.S.C. § 1915A prior to ordering a further response, the Court’s January 27,

12   2020, was issued in error and shall be vacated.

13            Accordingly, it is HEREBY ORDERED that:

14            1.      The Court’s January 27, 2020 order is VACATED; and

15            2.      The Court will screen Plaintiff’s first amended complaint filed on October 28, 2019, in

16                    due course prior to ordering a further response.

17
18   IT IS SO ORDERED.

19   Dated:        January 28, 2020
20                                                              UNITED STATES MAGISTRATE JUDGE

21
22
23
24
25
26
27
     1
       Plaintiff was granted four extensions of time to respond to the Court’s February 22, 2019 screening order. (ECF Nos. 6,
28   8, 10, 12.)

                                                                 2
